JOSEPHINE LINKER HART, Justice, dissenting. I do not question the sufficiency of the evidence. The State had an extraordinarily strong case that included admissions by the accused, a 911 call where the victim identified the accused as the perpetrator, evidence placing the accused in the presence of the victim at the time of the murder, statements by the accused that he was going to confront the victim, and the presence of the victim’s blood on the accused’s shoe. Securing an uncounseled confession after the accused asked for a lawyer, introducing evidence that clearly violated Arkansas Rule of Evidence 404(b), and introducing a plaster cast of a knife to simulate the murder weapon added nothing to the case. I. Uncounseled Interrogation After Stevenson Requested a Lawyer When an accused has invoked his Fifth Amendment right to counsel during custodial interrogation, he cannot be subjected to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, [^exchanges, or conversations with the police. Osburn v. State, 2009 Ark. 390, 326 S.W.3d 771 (citing Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981)). The “impetus” for further contact with the police must come from the accused, not the police. Id. Here, as in Osbum, it is undisputed that Stevenson invoked his right to counsel, so the question is whether the “impetus” for further contact with the police came from Stevenson. Under our standard of review of a circuit court’s refusal to suppress a confession, we are supposed to makes an independent determination based upon the totality of the circumstances, and we reverse the circuit court if its finding of voluntariness is clearly against the preponderance of the evidence. Id. The only evidence in this ease regarding the voluntariness of Stevenson’s uncounseled confession comes from Paragould Police Department Investigator Mike Addison. Addison candidly acknowledged that he did not stop talking to Stevenson after Stevenson invoked his right to counsel until Stevenson agreed to continue the interrogation. The twelve-minute gap between what he called the “first interview” and the “second interview” was attributed to the time he needed to contact the prosecutor to advise him what he had accomplished. According to Addison, after Stevenson invoked his right to counsel, Addison was merely offering “advice on how to get in touch with me.” Addison also admitted that, while he was offering Stevenson that “advice,” Stevenson told him he “sure couldn’t afford a lawyer.” Because Miranda guarantees an accused the right to a lawyer, whether or not he can afford one, this shows that the waiver on Stevenson’s part was not knowingly and intelligently made, otherwise he would have known that he would have representation regardless of the state of his finances. I would hold that the trial court erred in refusing to | ¶(¡suppress Stevenson’s uncounseled custodial confession. II. Arkansas Rule of Evidence WMb) Over Stevenson’s objection, the State introduced police testimony concerning two criminal incidents in which Stevenson had used a knife. The first incident occurred in 1996. At Stevenson’s trial, Jeffery Gladish, who was working in a pizzeria at the time, but is now a corrections officer, testified that he saw a black man and a white man meet and have a conversation. Gladish stated further, “Suddenly, the black male started stabbing the white male.” The white male tried to escape, and the black male stabbed him twice in the back. Pursuing the victim as he tried to run away, the black man screamed, “I’m going to kill you.” Gladish identified Stevenson as the black man. Kenneth Huck-abay likewise testified that he saw a black man stab a white man in the back with a knife. Mike Addison testified that Stevenson was arrested for the stabbing and was charged and convicted of aggravated battery. The State introduced evidence of the second incident, aggravated assault on a family member, which occurred in 2008, through the testimony of Jack Hailey. Hailey worked for the Paragould Police Department, and he was chosen by the State to testify because there were “inconsistencies” in the victim’s story. Hailey stated that he was called to the residence of a Ms. Stevenson, who told him that she was asleep when Stevenson came in brandishing a knife. He demanded her car keys, and when she surrendered the keys, Stevenson put the knife on a table and left. Arkansas Rule of Evidence 404(b) provides: Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be Inadmissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident. To be admissible under Rule 404(b), this court has stated that such evidence must be independently relevant. Rollins v. State, 362 Ark. 279, 208 S.W.3d 215 (2005). Here, the majority contends that the evidence of Stevenson’s prior criminal knife use was relevant because the jury could “infer that, based on Stevenson’s skill with a knife, the wounds were intentionally inflicted in the manner they were, and in the place they were, for the purpose of causing death.” This analysis does not survive close scrutiny. For prior bad acts to be admissible, there must be a very high degree of similarity between the charged crime and the prior act. McGehee v. State, 338 Ark. 152, 171, 992 S.W.2d 110, 121 (1999). Both of the incidents fail this test. First, Stevenson did not kill anyone in either of the two prior incidents. In the 2008 aggravated assault on a family member, he did not even scratch the victim. In the 1996 incident, the victim was stabbed multiple times, yet survived. Presumably the remoteness in time from the stabbing has allowed the majority to infer that Stevenson has spent the last sixteen years honing his knife skills. There was no testimony that Stevenson was particularly skilled with a knife. III. Introducing a Plaster Cast of a Knife to Simulate the Murder Weapon The State commissioned a junior high school teacher to make a plaster cast of the indentation of a knife box to show what the murder weapon might have looked like. Stevenson argues that the concoction was more prejudicial than probative, and I must agree. While the knife box, which was found in Stevenson’s room could arguably have some probative value, the handiwork of an amateur criminologist does not. This trial error is | ^indefensible. Perhaps that is why the majority has chosen not to defend it-it only discusses the knife box in its opinion. Given these evidentiary errors, this case should be reversed and remanded for a new trial.